EXHIBIT 10.27
January 16, 2009
Mr. James H. Kauffman
5917 Cypress Point
Fort Worth, 76132

  Re:    Retirement and Separation of Employment

Dear Jim:
     This letter agreement and release of claims (the “Agreement”) sets forth
the terms and conditions governing your agreement to retire from, and the
resulting termination of your employment relationship with, Primary Payment
Solutions, LLC., and any relationship with Cash America International, Inc., and
their affiliates and subsidiaries (collectively, the “Company”). Additionally,
it is agreed that this Agreement sets forth the entire agreement between you and
the Company (the “Parties”) and its predecessors, directors, officers,
employees, agents and representatives relating to the separation of your
employment.
     Except as expressly provided herein, this Agreement is not intended to
alter the form or timing of any severance pay or benefits provided to you under
any prior arrangement, including, but not limited to, the Cash America
International, Inc. Severance Pay Plan for Executives (the “Severance Plan”) but
is intended to provide for certain modified or additional payments and benefits
described herein. Your separation from the Company under this Agreement is an
Eligible Termination for purposes of Section 2(c) of the Severance Plan.
     Your retirement and separation from service is effective January 16, 2009
(the “Severance Date”). In consideration of your separation from service, you
and the Company agree to the following:

(1)   If you agree to and accept the terms contained in this Agreement, you must
sign the Agreement in the space provided below and return one fully executed
original of this Agreement to the Company by February 9, 2009, which date is
more than 21 days after the date that this Agreement is being delivered to you.
If you elect to sign this Agreement and return an original of it to the Company,
you will have seven (7) days after you deliver the original of the Agreement to
the Company during which you may revoke your acceptance. If you choose to revoke
your acceptance, you must notify the Company in writing, and the Company must
receive the notification by the expiration of this seven-day period. If you do
not sign this Agreement within the time period required by law, or if you revoke
your acceptance during the revocation period described above, this Agreement
will be of no further force or effect, and you will not be entitled to any of
the payments or benefits described herein.

Confidential

1



--------------------------------------------------------------------------------



 



(2)   Your separation from all offices and positions held by you in the Company
will be effective as of January 16, 2009. Your Executive Change-In-Control and
Severance Agreement shall also automatically terminate as of January 16, 2009.  
(3)   If you sign the Agreement in the manner described in paragraph (1) above
and you do not thereafter revoke your acceptance, the Company will pay to you a
single lump-sum payment in the total gross amount of $511,203.58 (less all
applicable deductions), between August 21st and September 18th 2009.   (4)   If
you sign this Agreement in the manner described in paragraph (1) above and you
do not thereafter revoke your acceptance, the Company will pay to you severance
pay in the aggregate gross amount of $487,772.88 (such payments being referred
to herein as the “Salary Continuation Pay”), less applicable withholdings
required by law. The Salary Continuation Pay is for the period between the
Severance Date and June 30, 2010. These payments will commence on the
January 23, 2009 pay date (subject to the expiration of the revocation period of
the Agreement, as described in Section 4 of the Severance Plan), and will end on
the Company’s regularly scheduled payday that includes payment of wages for the
pay period that includes June 30, 2010. During this period, the Salary
Continuation Pay will be paid in substantially equal installments in accordance
with the Company’s normal payroll practices and policies (as provided in
Section 3(a)(ii)(B) of the Severance Plan).   (5)   If you sign the Agreement in
the manner described in paragraph (1) above and you do not thereafter revoke
your acceptance, the Company will pay to you in a single lump sum an amount
equal to $25,769.23, which reflects the value of 160 hours of vacation. This
lump-sum amount will be paid to you between February 6th and February 20th 2009.
  (6)   If you sign the Agreement in the manner described in paragraph (1) above
and you do not thereafter revoke your acceptance, the Company will provide group
welfare benefits, including, but not limited to, group medical, dental and
vision benefits under the Company’s group health plan(s) as provided in
Section 3(a)(iii) of the Severance Plan.   (7)   This Agreement provides for any
and all payments to you for any reason associated with your employment with the
Company up to and including January 16, 2009. Notwithstanding anything in the
Severance Plan to the contrary, you will not be entitled to receive any amounts
under any other plan, program or agreement with the Company (including, without
limitation, incentive pay under the Cash America 2009 Short Term Incentive Plan
or any other incentive plan, Restricted Stock Units (including the 2008 special
award) or any other awards under the Cash America International, Inc. 2004
Long-Term Incentive Plan, or any agreement or arrangement providing benefits or
payments in the event of a change in corporate control); and all other benefits
and

2



--------------------------------------------------------------------------------



 



    perquisites that you are currently receiving will cease on January 16, 2009.
The foregoing will not, however, affect any vested benefits (except for any
portion of the Performance Award granted under your Cash America International,
Inc. 2008 Long Term Incentive Plan Award Agreement that could vest under the
Rule of 65, which portion of the award you hereby agree is forfeited) to which
you are entitled after separation under the terms of any Company benefit or
compensation plan in which you are a participant (including, without limitation,
the Company’s Supplemental Executive Retirement Plan (“SERP”)). The foregoing
will also not affect your receipt of any 2008 Short Term Incentive or any 2008
contribution to the SERP for which you were eligible as of December 31, 2008
should such discretionary incentive or amounts be granted by the Company’s Board
of Directors. Notwithstanding anything herein to the contrary, to the extent
there are any conflicts or inconsistencies between this Agreement and the
Severance Plan, the terms of this Agreement shall prevail.

(8)   If you sign the Agreement in the manner described in paragraph (1) above
and you do not thereafter revoke your acceptance, (x) Subsections 7(a)(i, iii
and iv) shall automatically be deleted from that certain Nonqualified Stock
Option With Limited Stock Appreciation Right Agreement between you and the
Company and dated January 22, 2003, (y) Subsections 7(a)(i, iii and iv) shall
automatically be deleted from that certain Nonqualified Stock Option With
Limited Stock Appreciation Right Agreement between you and the Company and dated
January 26, 2000, and (z) Subsections 7(a)(i, iii and iv) shall automatically be
deleted from that certain Nonqualified Stock Option With Limited Stock
Appreciation Right Agreement between you and the Company and dated January 23,
2002.   (9)   You agree not to say, write, do, authorize or otherwise create or
publish anything that will in any way disparage the Company or any of its
employees. You also agree not to interfere with the management of the Company
through any contact with shareholders, directors, employees, vendors and others,
and not to make any public or private statements or comments that may have the
effect of disrupting operations of the Company in any way.   (10)   It is
further agreed that you will return to the Company, on or before January 31,
2009, all Company property currently in your possession, including without
limitation, computers, PDAs, keys, credit cards, cellular phones, pagers and all
papers, lists and other materials that relate to, or involve, the business of
the Company and that are in your possession or control.   (11)   You further
agree to give up any claim to reinstatement with the Company. You also agree not
to apply for re-employment with the Company or any related Company during the
Severance Period. Following the expiration of the Severance Period, you may
apply

3



--------------------------------------------------------------------------------



 



    for employment and be evaluated along with all other qualified applicants in
accordance with the Company’s hiring policies and procedures.

(12)   You acknowledge that during the term of your employment you have been
privy to confidential and proprietary information of the Company. You agree to
not disclose to any third party the trade secrets, proprietary information,
marketing strategies, business strategies, business plans, pricing data, legal
analyses, financial information, insurance information, customer lists, customer
information, creditor files, processes, policies, procedures, research, lists,
methodologies, specifications, software, software code, computer systems,
software and hardware architecture and specifications, customer information
systems, point of sale systems, management information systems, software design
and development plans and materials, intellectual property, contracts, business
records, technical expertise and know-how, and other confidential and
proprietary information and trade secrets of the Company (collectively, the
“Property”), which were provided to you by the Company and are confidential and
proprietary property of the Company. You further agree not to use any Property
to your personal benefit or the benefit of any third party. You also agree to
return to the Company by your Severance Date all such Property which is
tangible. Notwithstanding the foregoing, the Property protected hereunder does
not include any data or information that has been disclosed to the public
(except where such public disclosure has been made by you without
authorization), that has been independently developed and disclosed by others,
or that otherwise enters the public domain through lawful means. The
restrictions in this provision are in addition to, and not in lieu of, any
rights or remedies the Company may have available pursuant to the laws of the
State of Texas to prevent the disclosure of trade secrets and proprietary
information. Your obligations under the nondisclosure provisions hereof (i) will
apply to confidential information that does not constitute trade secrets for a
period of 36 months after your Severance Date, and (ii) will apply to trade
secrets until such Property no longer constitutes trade secrets.   (13)   You
agree that, for 18 months after your Severance Date, you will not, directly or
indirectly, solicit, recruit or induce any employee, officer, agent or
independent contractor of the Company to terminate such party’s engagement with
the Company so as to work for any person or business which competes with the
Company for talent; provided, the restrictions set forth in this provision will
only apply to employees, officers, agents or independent contractors with whom
you had business contact during the 12-month period prior to your Severance
Date.   (14)   You agree that, for 18 months after your Severance Date, you will
not, on your own behalf or on behalf of any other person or entity (including
without limitation any entity that you may form, join, consult with, provide
services or assistance to or on behalf of, or otherwise become affiliated with),
compete with the Company anywhere within the

4



--------------------------------------------------------------------------------



 



    Territory by providing management or consulting services similar to those
you provided to the Company with respect to any products or services similar to
those offered (or under development) by the Company on your Severance Date
(“Company Products and Services”). For purposes of this Agreement, the term
“Territory” will mean any territory in which the Company offers Company Products
or Services on the Severance Date, plus any additional territory into which the
Company has actively and directly sought to expand during the 12-month period
preceding the Severance Date in which you were involved.

(15)   You agree that, for 18 months after your Severance Date, you will not, on
your own behalf or on behalf of any other person or entity, solicit, initiate
contact, call upon, initiate communication with or attempt to initiate
communication with any customer or client of the Company or any representative
of any customer or client of the Company, with a view to providing Company
Products and Services to such clients or customers; provided, the restrictions
set forth in this provision will apply only to customers or clients of the
Company with whom you had contact within the 12-month period prior to your
Severance Date.   (16)   You acknowledge and agree that the provisions hereof
relating to confidential and proprietary information, nonsolicitation of
employees and agents, noncompetition, and nonsolicitation of customers and
clients (collectively, the “Covenants”) are reasonable and valid and do not
impose limitations greater than those that are necessary to protect the business
interests and confidential information of the Company. You expressly agree and
consent that, and represent and warrant to the Company that, the Covenants will
not prevent or unreasonably restrict or interfere with your ability to make a
fair living. You agree that the invalidity or unenforceability of any one or
more of the Covenants, or any part thereof, will not affect the validity or
enforceability of the other Covenants, all of which are inserted conditionally
on their being valid in law. In case any one or more of the Covenants contained
in this Agreement shall be held to be invalid, illegal or unenforceable in any
respect for any reason, such invalidity, illegality or unenforceability shall
not affect any other provision hereof, and this Agreement shall be construed as
if such invalid, illegal or unenforceable Covenant had never been contained
herein. You also agree that in the event any court of appropriate jurisdiction
should determine that any portion or provision of any Covenant is invalid,
unenforceable or excessively restrictive, you and the Company will request such
court to rewrite such Covenant in order to make such Covenant legal, enforceable
and acceptable to such court to the maximum extent permissible under applicable
law. You agree that the Covenants contained in this Agreement are severable and
divisible; that none of such Covenants depends on any other Covenant for its
enforceability; that such Covenants constitute enforceable obligations between
you and the Company; that each such Covenant will be construed as an agreement
independent of any other Covenant of this Agreement; and

5



--------------------------------------------------------------------------------



 



    that the existence of any claim or cause of action by one party to this
Agreement against the other party to this Agreement, whether predicated on this
Agreement or otherwise, will not constitute a defense to the enforcement by any
party to this Agreement of any such Covenant.       You agree that any remedy at
law for any breach of the Covenants will be inadequate and that the Company will
be entitled to apply for injunctive relief in addition to any other remedy the
Company might have under this Agreement or applicable law.       You acknowledge
that, in addition to seeking injunctive relief, the Company may bring a cause of
action against you for any and all losses, liabilities, damages, deficiencies,
costs (including, without limitation, court costs), and expenses (including,
without limitation, reasonable attorneys’ fees), incurred by the Company and
arising out of or due to any breach of any of the Covenants. In addition, you
agree that either party may bring an action against the other for breach of any
other provision of this Agreement.   (17)   This Agreement is intended to comply
with the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended, and guidance issued thereunder (“Section 409A”) and shall be construed
accordingly. Any payments or distributions payable to you under this Agreement
upon your “separation from service” (as defined for purposes of Section 409A) of
amounts classified as “nonqualified deferred compensation” for purposes of
Section 409A, and not exempt from Section 409A, shall in no event be made or
commence until six (6) months after such separation from service. Each payment
under this Agreement (whether of cash, property or benefits) shall be treated as
a separate payment for purposes of Section 409A. With respect to payments or
benefits provided under this Agreement that are reimbursements or in-kind
payments that are not exempt from Section 409A, the amount of such payment(s) or
benefit(s) during any calendar year shall not affect payment(s) or benefit(s)
provided in any other calendar year, and the right to any payment(s) or
benefit(s) shall not be subject to liquidation or exchange for another benefit.
Any reimbursements under this Agreement shall be paid as soon as practicable but
no later than 90 days after you submit evidence of such expenses to the Company
(which payment date shall in no event be later than the last day of the calendar
year following the calendar year in which the expense was incurred).

     In consideration of the above, including the mutual agreements of the
parties hereto and the payments to be made to you hereunder, the receipt and
sufficiency of which are hereby acknowledged and confessed by you, you (on
behalf of yourself and your successors and assigns) voluntarily and knowingly,
fully, completely, and forever release the Company and its officers, directors,
employees, stockholders, and legal successors and assigns of the Company
(collectively, “Released Parties”) from all claims, charges, actions and causes
of action, whether now known or unknown, which you now have, or at any other
time had, or shall or may have

6



--------------------------------------------------------------------------------



 



against those Released Parties based upon or arising out of any matter, cause,
fact, thing, act or omission whatsoever occurring at any time up to and
including the date you sign this Agreement, including, but not limited to, any
claims for claims based upon or arising under: express or implied contract;
wages or benefits owed; covenants of fair dealing and good faith; interference
with contract; option grants; wrongful discharge or termination; employment
discrimination of any type; the Texas Commission on Human Rights Act (“TCHRA”),
and any similar statute in other states; the Texas Payday Act, the Texas Labor
Code, and any similar statute in other states; any claim of employment
discrimination based on exercising rights under worker’s compensation laws;
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et
seq. (prohibiting discrimination on account of race, sex, national origin or
religion); the Age Discrimination in Employment Act of 1967, as amended, 29
U.S.C. §§ 621, et seq. (prohibiting discrimination on account of age) (ADEA);
the Civil Rights Act of 1991; the Civil Rights Acts of 1866 and 1871, 42 U.S.C.
§§ 1981; Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C.
§ 1001, et seq. (ERISA); the Americans with Disabilities Act of 1990, as
amended, 42 U.S.C. §§ 12101-12213 (ADA); the Family and Medical Leave Act, 29
U.S.C. § 2601, et seq. (FMLA); the Fair Labor Standards Act, 29 U.S.C. § 201, et
seq. (FLSA); the Workers’ Adjustment and Retraining Notification Act (“WARN”);
any and all state and federal statutes which prohibit discrimination or
retaliation in employment based on any protected status (including, without
limitation, national origin, race, sex, sexual orientation, disability, workers’
compensation status, or other protected category) and amendments to these
statutes; the common law, negligence, gross negligence or any other tort claim,
including but not limited to, intentional infliction of emotional distress,
negligent infliction of emotional distress, negligence, defamation, assault,
battery, invasion of privacy, false imprisonment, breach of contract,
interference with a contract, interference with contractual relations, civil
conspiracy, duress, promissory or equitable estoppel, defamation, fraud,
misrepresentation, wrongful termination, violation of public policy,
retaliation, personal injury, breach of fiduciary duty, loss of consortium, bad
faith, and any federal, state or local laws, statutes, regulations, ordinances,
or other similar provisions. You understand that you are not releasing any
claims that arise after the date you sign this Agreement.
     You understand that following the seven-day revocation period, this release
will be final and binding. You promise that you on behalf of yourself and any
representative, and any person whose claims derive from yours, will not pursue
any claim that you have settled by this release or file any lawsuit or other
legal proceeding to assert any such claims and you understand and agree that you
will not be entitled hereafter to pursue any claims arising out of any alleged
violation of your rights while employed by the Company, including, but not
limited to, claims for back pay, losses or other damages. If you break any of
the promises set forth in the previous sentence, you agree to pay all of the
Company’s costs and expenses (including reasonable attorneys’ fees) related to
the defense of any claims except for claims arising under the Older Workers
Benefit Protection Act (OWBPA) and the ADEA. Although you are releasing claims
that you may have under the OWBPA and ADEA, you understand that you may
challenge the

7



--------------------------------------------------------------------------------



 



knowing and voluntary nature of this release before a court, the Equal
Employment Opportunity Commission (EEOC), or any other federal, state or local
agency charged with the enforcement of any employment laws. You also understand
that nothing in this release prevents you from filing a charge or complaint with
or from participating in an investigation or proceeding conducted by the EEOC or
any other federal, state or local agency charged with the enforcement of any
employment laws. You understand, however, that if you pursue a claim against the
Company under the OWBPA and/or the ADEA to challenge the validity of this
release and prevail on the merits of an ADEA claim, a court has the discretion
to determine whether the Company is entitled to restitution, recoupment, or set
off (hereinafter “reduction”) against a monetary award obtained by you in the
court proceeding. A reduction never can exceed the amount you recover, or the
consideration you received for signing this release, whichever is less.
Furthermore, you give up your right to individual damages or remedies in
connection with any administrative or judicial proceeding with respect to your
employment or termination of employment with the Company. You also recognize
that the Company may be entitled to recover costs and attorneys fees incurred by
the Company as specifically authorized under applicable law.
     You on behalf of yourself and any representative, and any person whose
claims derive from yours, promises that no lawsuit or claim has been or will be
filed based on any claims released by this Agreement. If such a lawsuit or claim
has been or is filed, you agree to withdraw or dismiss such lawsuit or claims
upon signing this Agreement; otherwise, you agree to pay all attorneys’ fees and
court costs incurred by the Company or any other released party in defending
against the lawsuit, claim or charge, along with other appropriate damages.
     This Agreement is not an admission on the Company’s part of any liability
whatsoever or that it in any way has acted improperly or unlawfully. The Company
specifically denies any liability or improper or unlawful conduct.
     If any claims are made by or against the Company which arise out of or
relate to your employment with the Company, you agree that you will cooperate
fully in the investigation and defense of such claims, including but not limited
to preparation for and providing truthful testimony.
     This Agreement is intended by you and the Company to be a legally valid and
binding agreement. If any provision of this Agreement if found to be illegal,
invalid or unenforceable, such term or provision shall be severable, and this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision were never a part hereof; the remaining provisions
hereof shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance; and in lieu of
such illegal, invalid or unenforceable provision, there shall be added as part
of this Agreement, a provision as similar in its terms to such illegal, invalid
or unenforceable provision, as may be possible and be legal, valid or
enforceable.

8



--------------------------------------------------------------------------------



 



     This Agreement shall be construed and enforced in accordance with the laws
of the State of Texas, United States, and venue for any action brought in
connection with this Agreement shall lie in Tarrant County, Texas, U.S.A.
     The Company wishes you success in your future endeavors.

            Very truly yours,

Primary Payment Solutions, LLC
By Its Authorized Representative
      By:   /s/ Daniel R. Feehan         Title: Authorized Representative       
   

9



--------------------------------------------------------------------------------



 



         

     I have read the foregoing Agreement, agree to its terms, and acknowledge
receipt of a copy of same, and the sufficiency of the payments recited in it. I
understand and acknowledge that I should seek counsel from an attorney with
regard to all aspects of this Agreement (including, but not limited to the
release contained in it) and that I have had a sufficient opportunity to do so.
I hereby voluntarily enter into this Agreement effective as of January 16, 2009,
with full knowledge of its meaning and significance. I acknowledge and warrant
that I have been given a period of at least 21 days within which to consider
this Agreement prior to executing it, if I so desire. This Agreement may be
revoked by me for a period of 7 days following its execution. To be effective,
the revocation must be in writing and received by the Company by the expiration
of this seven-day period.

          /s/ James H. Kauffman       James H. Kauffman           

Date: January 22, 2009

10